Citation Nr: 1431053	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis, to include as secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, confirmed and continued the previously denied claim of entitlement to service connection for hypertension on the basis that no new and material evidence had been received to reopen the claim and denied entitlement to service connection for arthritis to include as secondary to service-connected sarcoidosis.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at using videoconference technology.  A transcript of the hearing is of record.

The issue of other secondary disorders secondary to sarcoidosis was raised by the record in a December 2012 VA respiratory examination.  The examiner reported that the Veteran had other ophthalmologic, renal, cardiac, neurologic or other organ system involvement due to sarcoidosis, but the examiner did not complete an additional questionnaire for the Veteran's other organ system involvement.  The issue of other organ system involvement secondary to sarcoidosis has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  C.F.R. § 19.9(b) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
When this case was before the Board in January 2012, it was remanded for further development.  It is now before the Board for further appellate action.

The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore preliminarily consider the claims under the provisions of 38 C.F.R. § 3.156, concerning the receipt of new and material evidence to reopen a claim.

The issues of entitlement to service connection for arthritis and service connection for hypertension, on its merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for hypertension was last denied in an August 2007 decision of the RO.
 
2.  The evidence received since the August 2007 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for hypertension.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that issue of service connection for hypertension is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), as further action is being requested in this case. 

At the Veteran's June 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

I. Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

II. Analysis 

In August 2007, the Veteran's claim for service connection for hypertension was denied by the RO.  Notice of this decision was mailed August 30, 2007.  The Veteran did not file a notice of disagreement with this decision.  Instead, the Veteran filed a new claim for hypertension in October 2008, more than a year following notice of the August 2007 RO decision.  Therefore, the August RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

In essence, the RO denied the Veteran's claim because the RO found that there was no evidence that the Veteran's hypertension occurred in or was caused by service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after August 2007] evidence bears directly and substantially upon these matters. 

Since August 2007, the Veteran testified at hearing before the undersigned that he was told by a doctor in service while he was at Heidelberg that his blood pressure was elevated.  Specifically, he noted that he was in a hospital in Heidelberg being treated for his sarcoidosis.  In a February 2012 statement, the Veteran explained that he was hospitalized in 1972 for his sarcoidosis in Heidelberg, Germany and at Fort Jacksons, South Carolina.  While in both hospitals, he remembered that his blood pressure was taken several times, but all but one blood pressure reading is included in the file.  The Board finds that the Veteran's testimony that he was told by a doctor at Heidelberg that his blood pressure was elevated is new and material to his claim.  As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the above testimony regarding an elevated blood pressure that shows a possible onset of hypertension during service, constitutes new and material evidence.

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection. See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for hypertension.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the claim may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for hypertension, the appeal to this extent is granted.


REMAND

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the January 2012 remand, the Board stipulated that the Veteran should receive a VA examination for his arthritis to determine whether the Veteran's arthritis was caused or permanently aggravated beyond natural progression by his service-connected sarcoidosis disability.  The Veteran was afforded a VA examination in March 2012.  The examiner opined that the Veteran's arthritis was not caused by the Veteran's military service itself.  The examiner also opined that the Veteran's arthritic changes are not related to sarcoidosis as there is no evidence that sarcoidosis causes arthritic changes.  The examiner did not provide an opinion as to whether this current arthritis was permanently aggravated beyond natural progression by his service-connected sarcoidosis.  

In addition, an August 2008 MRI noted a cyst in the right knee.  In his February 2010 substantive appeal, the Veteran claimed that his knee pain was due to the cyst in his knee which was from sarcoidosis.  An opinion is needed to determine if the cyst in his right knee is due to sarcoidosis.

In a February 2012 statement, the Veteran explained that he was hospitalized in 1972 for his sarcoidosis in Heidelberg, Germany and in Fort Jackson, South Carolina.  While in both hospitals, he remembered that his blood pressure was taken several times, but all but one blood pressure reading is included in the file.  Besides the one record from Fort Jackson Army Hospital included in the file, records for the Veteran's treatment for sarcoidosis for both hospitals are missing from the claims file.  The March 1972 record from Fort Jackson notes that the Veteran was first hospitalized in 130th Station Hospital, Heidelberg, Germany on March 2, 1972, but was subsequently evacuated to Fort Jackson, South Carolina.  The RO should attempt to obtain these records as they could be relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

2.  Obtain records from 130th Station Hospital in Heidelberg, Germany beginning March 2, 1972 and ending possibly May 1, 1972.  The treatment was for sarcoidosis.

Obtain records from the U.S. Army Hospital in Fort Jackson, South Carolina, beginning possibly March 2, 1972 and ending May 1, 1972.  The treatment was for sarcoidosis.
All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  If records are not located, it should be certified for the record that the records do not exist or that further efforts to obtain this records would be futile.

3.  After the above development has been made, schedule a VA examination to determine the nature and etiology of the Veteran's claimed hypertension.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such hypertension is related to any disease or injury in service or was either caused or aggravated to the Veteran's service-connected disabilities.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  Obtain an addendum opinion from the examiner who conducted the March 2012 examination.  The examiner should be requested to review the file and the examination report. 

a.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's arthritis has been permanently aggravated beyond its natural progression by the service-connected sarcoidosis disability.  

b.  The examiner should also provide an opinion as to whether his cyst in his right knee is at least as likely as not due to his service-connected sarcoidosis, and if so whether the cyst is causing his current right knee pain.   The Veteran claims this current knee pain is caused by this cyst.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is not available, another qualified physician can be asked to provide the opinion.  No examination should be scheduled for the Veteran for his arthritis claim unless the examiner believes a new examination is needed.  If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


